Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10-12, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 20090303371 A1) hereafter referred to as Watanabe
In regard to claim 1 Watanabe teaches a photodiode [see Fig. 95 “the photodiode PD including the first photodiode PD1 and the second photodiode PD2”] comprising:
a plurality of charge accumulation regions [see paragraph 0670 “first n-type impurity region 2012” “second n-type impurity region 2014”] disposed in a substrate [“semiconductor substrate 2010”];
 a plurality of pinning regions [“first p-type high concentration impurity region 2013” “second p-type high concentration impurity region 2015”] disposed adjacent to the charge accumulation regions, respectively; and

In regard to claim 2 Watanabe teaches  wherein each of the plurality of charge accumulation regions  has a different pinning voltage [see the doping concentrations, see paragraph 0678 “first n-type impurity region (n) 2012 included in the photodiode PD1 is 1017/cm.sup.3” “first p-type high concentration impurity region (p+) 2013 included in the photodiode PD1 is 1017 to 1018/cm.sup.3” “second n-type impurity region (n) 2014 included in the second photodiode PD2 is 1017/cm.sup.3” “second p-type high concentration impurity region (p+) 2015 included in the second photodiode PD2 is 1018 to 1019/cm.sup.3” “n-type high concentration impurity region (n+) included in the floating diffusion region 2016 is 1020/cm.sup.3 or more”] than the other charge accumulation regions.
In regard to claim 3 Watanabe teaches wherein at least one of the charge accumulation regions has a different pinning voltage [see the doping concentrations, see paragraph 0678 “first n-type impurity region (n) 2012 included in the photodiode PD1 is 1017/cm.sup.3” “first p-type high concentration impurity region (p+) 2013 included in the photodiode PD1 is 1017 to 1018/cm.sup.3” “second n-type impurity region (n) 2014 included in the second photodiode PD2 is 1017/cm.sup.3” “second p-type high concentration impurity region (p+) 2015 included in the second photodiode PD2 is 1018 to 1019/cm.sup.3” “n-type high concentration impurity region (n+) included in the floating diffusion region 2016 is 1020/cm.sup.3 or more”] from at least one remaining charge accumulation region.
 
Claim(s) 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe 
In regard to claim 4 Watanabe teaches a photodiode [see Fig. 95 “the photodiode PD including the first photodiode PD1 and the second photodiode PD2”] comprising:

a plurality of pinning layers [“first p-type high concentration impurity region 2013” “second p-type high concentration impurity region 2015”] having a second conductivity type and disposed on the charge accumulation layers, respectively; and
 a well region having the first conductivity type and connected with [see paragraph 0675 “transfer channel 2020 is made of an n-type low concentration impurity region (n-)” “transfer channel 2020 is formed so as to touch the floating diffusion region 2016 and the first and second n-type impurity regions 2012, 2014 included in the first and second photodiodes PD1, PD2”] the charge accumulation layers.
In regard to claim 5 Watanabe teaches wherein the well region is formed through  [this is true see Fig. 95 the layers are on both sides of “transfer channel 2020”] the charge accumulation layers.
In regard to claim 6 Watanabe teaches  wherein each of the plurality of charge accumulation layers has a different pinning voltage [see the doping concentrations, see paragraph 0678 “first n-type impurity region (n) 2012 included in the photodiode PD1 is 1017/cm.sup.3” “first p-type high concentration impurity region (p+) 2013 included in the photodiode PD1 is 1017 to 1018/cm.sup.3” “second n-type impurity region (n) 2014 included in the second photodiode PD2 is 1017/cm.sup.3” “second p-type high concentration impurity region (p+) 2015 included in the second photodiode PD2 is 1018 to 1019/cm.sup.3” “n-type high concentration impurity region (n+) included in the floating diffusion region 2016 is 1020/cm.sup.3 or more”] than the other charge accumulation layers.
In regard to claim 7 Watanabe teaches wherein at least one of the charge accumulation layers has a different pinning voltage [see the doping concentrations, see paragraph 0678 “first n-type impurity .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe
In regard to claim 8 Watanabe does not specifically teach  wherein each of the plurality of charge accumulation layers has a different impurity concentration than the other charge accumulation layers.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein each of the plurality of charge accumulation layers has a different impurity concentration than the other charge accumulation layers", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
In regard to claim 9 Watanabe does not specifically teach wherein the well region has a pinning voltage higher than a pinning voltage of the plurality of charge accumulation layers.
However see that the doping level of the channel is different than 2012, 2014.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the well region has a pinning voltage higher than a pinning voltage of the plurality of charge accumulation layers", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka et al. (US 20180033809 A1) hereafter referred to as Tayanaka in view of Watanabe
In regard to claim 13 Tayanaka teaches an X-ray sensor [see Fig. 1, Fig. 2, Fig. 3, see paragraph 0695 “The above-described solid-state image sensing devices can be used for various cases for sensing lights such as visible light, infrared ray, ultraviolet ray, and X-ray as described below”] comprising: 
a substrate [see paragraph 0204 “semiconductor substrate (not illustrated)”];
a photodiode [“PD 151 is a photoelectric conversion device formed of a PN-junction photodiode”] disposed in the substrate; 

a source follower transistor [see Fig. 2 “amplification transistor (AMP) 159”] connected to the photodiode; and 
a select transistor [“select transistor (SEL) 160”] connected to the source follower transistor, wherein the photodiode comprises:
a charge accumulation layer [see Fig. 3 “N- type semiconductor region 216”]
a pinning layer [see Fig. 3 “P+ type semiconductor region 217 is stacked on the N- type semiconductor region 216”] disposed on the charge accumulation layer
a well region [see Fig. 3 “N-- type semiconductor region 215”] .
See Fig. 3, Fig. 2, see paragraph 0238 “gate terminal (electrode) 152A of the TRX 152 is inserted above the N- type semiconductor region 216”.
Tayanaka does not specifically teach wherein the photodiode comprises:
a plurality of charge accumulation layers disposed in the substrate and arranged in a direction perpendicular to a surface of the substrate; 
a plurality of pinning layers disposed on the charge accumulation layers, respectively; and
that the well region for electrically connecting  the charge accumulation layers with the reset transistor and the source follower transistor.
See Watanabe teaches see Fig. 95 “the photodiode PD including the first photodiode PD1 and the second photodiode PD2”, see paragraph 0670 “first n-type impurity region 2012” “second n-type impurity region 2014” “first p-type high concentration impurity region 2013” “second p-type high 
Thus it would be obvious to modify Tayanaka such that the PN photodiode appears like Watanabe i.e. includes plurality of stacked photodiode with different concentrations giving different pinning voltages, and a transfer channel which has it’s own doping concentration i.e. including wherein the photodiode comprises: a plurality of charge accumulation layers disposed in the substrate and arranged in a direction perpendicular to a surface of the substrate;  a plurality of pinning layers disposed on the charge accumulation layers, respectively; and that the well region for electrically connecting  the charge accumulation layers with the reset transistor and the source follower transistor.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to improve the light detection of the photodiode by using stacked photodiode comprising plurality of stacked photodiode with different concentrations giving different pinning voltages and with a transfer channel to obtain good conduction for the TRX 152.

In regard to claim 15 Tayanaka and Watanabe as combined teaches  wherein the photodiode further comprises a well contact region [see Watanabe Fig. 95 see n+ 2016] disposed on the well region,
the plurality of charge accumulation layers, the well region  [see Watanabe Fig. 95 see combination] and the well contact region have a first conductivity type, and
the substrate and the plurality of pinning layers [see Watanabe Fig. 95 see combination see 2015, 2013, 2010] have a second conductivity type.
In regard to claim 16 Tayanaka and Watanabe as combined teaches   wherein each of the plurality of charge accumulation layers has a different pinning voltage [see combination see Watanabe Fig. 95 see the doping concentrations, see paragraph 0678 “first n-type impurity region (n) 2012 included in the photodiode PD1 is 1017/cm.sup.3” “first p-type high concentration impurity region (p+) 2013 included in the photodiode PD1 is 1017 to 1018/cm.sup.3” “second n-type impurity region (n) 2014 included in the second photodiode PD2 is 1017/cm.sup.3” “second p-type high concentration impurity region (p+) 2015 included in the second photodiode PD2 is 1018 to 1019/cm.sup.3” “n-type high concentration impurity region (n+) included in the floating diffusion region 2016 is 1020/cm.sup.3 or more”]  than the other charge accumulation layers.
In regard to claim 17 Tayanaka and Watanabe as combined teaches wherein at least one of the charge accumulation layers has a different pinning voltage [see combination see Watanabe Fig. 95 see the doping concentrations, see paragraph 0678 “first n-type impurity region (n) 2012 included in the photodiode PD1 is 1017/cm.sup.3” “first p-type high concentration impurity region (p+) 2013 included in the photodiode PD1 is 1017 to 1018/cm.sup.3” “second n-type impurity region (n) 2014 included in the second photodiode PD2 is 1017/cm.sup.3” “second p-type high concentration impurity region (p+) 2015 
In regard to claim 18 Tayanaka and Watanabe as combined teaches  wherein pinning voltages of the plurality of charge accumulation layers are decreased [see combination see Watanabe Fig. 95 see the doping concentrations, see decreasing doping concentration going downward from the surface, see paragraph 0678 “first n-type impurity region (n) 2012 included in the photodiode PD1 is 1017/cm.sup.3” “first p-type high concentration impurity region (p+) 2013 included in the photodiode PD1 is 1017 to 1018/cm.sup.3” “second n-type impurity region (n) 2014 included in the second photodiode PD2 is 1017/cm.sup.3” “second p-type high concentration impurity region (p+) 2015 included in the second photodiode PD2 is 1018 to 1019/cm.sup.3” “n-type high concentration impurity region (n+) included in the floating diffusion region 2016 is 1020/cm.sup.3 or more”] in a depth direction from the surface of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818